DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2021 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the pressure source [...] between the buffer fluid input and the single fluid output” (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim ends is a “;” and is missing a period.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  “the single outlet ports” in L17 is interpreted as the “single fluid output port”, see L10.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 8 & 9 is/are rejected under 35 U.S.C. 102(a1/a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ward et al. (US 2019/0283022).

a sample fluid source (e.g., particle stream 401) comprising analytes of interest (e.g., particle of interest 406, ¶ 0202); 
a buffer fluid source (e.g., sheath 402 source); 
a pressure source (see e.g., Pump A & Pump B in Fig. 24 & Example 17, ¶ 0468+); 
at least two parallel vertically oriented microfluidic channels (see i.e., “the concentrator can comprise multiple channels in parallel to increase throughput.” ¶ 0147; see also Fig. 4A showing at least two parallel channels downstream of the sensing zone 404); 
at least one sample hopper (e.g., fluidic duct 403, ¶ 0202; see also a manifold and tubing connected to input port, ¶ 0402 and sample syringe ¶ 0465) per microfluidic channel comprising a top portion of the microfluidic channel (see Fig. 4A & ¶ 0202+); 
a single fluid output port disposed at the bottom of each microfluidic channel (see i.e., a sort 409 output port); 
at least one buffer fluid input port in fluid communication with the sample hopper disposed on a side of the microfluidic channel (see at least two sheath 402 ports in Fig. 4A for example); 
a flow region (i.e., capture tube 407 region) between the buffer fluid input port and the single output port (see Fig. 4A for example); and, 
a magnetic field analyte capture generator (e.g., switch 413) disposed on a side of the flow region (see Fig. 4A for example); 
wherein; 
the single outlet port at the bottom of each parallel microfluidic channel are spaced at standard well plate reservoir separation dimensions (see i.e., “The ejected drops [...] can be dispensed to a location, e.g., a slide or a multi-well plate.” ¶ 0210 & Fig. 4A) and the pressure from the pressure source comprises a positive pressure between the buffer fluid input and the single fluid output (see e.g., air pressure flushing inlet 405.1 positioned between the buffer fluid input and the single fluid output in Fig. 4E & ¶ 0202).
Regarding claim 1, Ward et al. inherently teach the single outlet port at the bottom of each parallel microfluidic channel are spaced at standard well plate reservoir separation dimensions (see i.e., “The ejected drops [...] can be dispensed to a location, e.g., a slide or a multi-well plate.” ¶ 0210 & Fig. 4A).  In the event that the single outlet port at the bottom of each parallel microfluidic channel are spaced at standard well plate reservoir separation dimensions is not shown with sufficient specificity, then it would have been obvious to one having ordinary skill in the art to position the single outlet port at the bottom of each parallel microfluidic channel spaced at standard well plate reservoir separation dimensions so as to receive the analyte of interest without further alignment of the microfluidic channels to the multi-well plate.  This would increase collection efficiency and reduce user input and possible contamination.

In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).

Regarding claims 8 & 9, Ward et al. teach: 
8. The device of claim 1 comprising two side buffer fluid inputs, on opposite sides of the flow region on each microfluidic channel configured to sheath the sample flow on two sides (see Fig. 4A for example).  
9. The device of claim 1, further comprising a spin elution collection device (e.g., a multi-well plate ¶ 0210), interfaced to each microfluidic channel's output port (see ¶ 0210 for example).  

Claim Rejections - 35 USC § 103
Claims 2, 3, 5-7 & 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward et al. (US 2017/0248508).
Regarding claims 2 & 3, Ward et al. teach the device comprising at least 8, 16 or 24 parallel microfluidic channels in the device arranged linearly and spaced at standard well plate reservoir separation dimensions (see the use of a multi-well plate (i.e., “The ejected drops [...] 
Regarding the device arranged linearly and with each single fluid output port per channel spaced at standard well plate reservoir separation dimensions, although Ward et al. do not explicitly teach the spacing at standard well plate, it would have been obvious to one having ordinary skill in the art to position the single outlet port at the bottom of each parallel microfluidic channel spaced at standard well plate reservoir separation dimensions so as to receive the analyte of interest without further alignment of the microfluidic channels to the multi-well plate.  This would increase collection efficiency and reduce user input and possible contamination.

Regarding claims 5 & 6, Ward et al. teach the device of claim 1 wherein the device is made of at least two plastic parts (i.e., “A device can be made from any of the materials from which micro- and nano-scale fluid handling devices are typically fabricated, including silicon, glasses, plastics, and hybrid materials. The flow channel can be constructed using two or more pieces which, when assembled, form a closed cavity (preferably one having orifices for adding or withdrawing fluids) having the obstacles disposed within it. The obstacles can be fabricated on one or more pieces that are assembled to form the flow channel, or they can be fabricated in the form of an insert that can be sandwiched between two or more pieces that define the boundaries In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

Regarding claim 7, although Ward et al. teach the use of gaskets (¶ 0482) & a well plate reservoir (¶ 0210), the reference does not explicitly teach the device of claim 6 wherein the flexible gasket is on the fluid output port, at the bottom of each microfluidic channel, and the gasket is a seal to a well plate reservoir.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to place a flexible gasket (¶ 0482) on the fluid output port, at the bottom of each microfluidic channel, and the gasket is a seal to a well plate reservoir, thereby prevent or reduce leakage (¶ 0207).  It is noted that the Court stated that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at ___, 82 USPQ2d at 1396.  

Regarding claim 10, modified Ward et al. teach wherein the collection device is a well plate comprising a row of well plate reservoirs (e.g., multi-well plate ¶ 0210).  However, the reference does not explicitly teach separation device output ports are sealed from each microfluidic channel to each well plate reservoir of the row of well plate reservoirs.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to seal (¶ 0482) the separation device output ports to each well plate reservoir, thereby prevent or reduce Id. at ___, 82 USPQ2d at 1396.  

Regarding claims 11 & 12, modified Ward et al. teach the device comprising a holding fixture (see e.g., clamp stand in Fig. 23) and multiple separation devices connected together (see ¶ 0090, 0093, 0133+ teaching a series of multiple devices fluidically connected with each other) in the holding fixture (see Fig. 23 & ¶ 0460+) and multiple rows of well plate reservoirs (¶ 0210); and the device comprising a spin fixture (e.g., centrifuge ¶ 0138+) capable of spinning multiple stacks of separation devices.  However, Ward et al. do not explicitly teach at least two separation devices stacked together with the output ports of the separation devices sealed to at least two rows of well plate reservoirs; and a spin fixture interfaced to multiple stacks of separation devices sealed to well plates.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to stack multiple separation devices together to reduce user input and retention time, and materials used.  In addition, sealing the well plate reservoirs (i.e., gaskets ¶ 0482) to the separation devices would have been obvious to prevent or reduce leakage (¶ 0207).  It is noted that the Court stated that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at ___, 82 USPQ2d at 1396.  

Claim Rejections - 35 USC § 103
Claims 1-3 & 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfost et al. (US 6485690) in view of Ward et al. (US 2017/0248508).
Regarding claims 1 & 8, Pfost et al. teach a parallel separation device comprising: 
a sample fluid source (e.g., fluid input 636 coupled to a first fluid reservoir 638, second fluid reservoir 640, C21/L66-C22/L2+) comprising analytes of interest (i.e., “The processor can also be used for high volume of sample processing and testing, as well as the search for new molecular targets and determining expression levels and response to known drugs. The processor can incorporate multiple assay formats, such as, but not limited to, receptor binding, antibody-antigen interactions, DNA/RNA amplification and detection, as well as magnetic bead based separations.” C5/L39-45); 
a buffer fluid source (e.g., buffer reservoir 642, C22/L5-6; since specific buffer fluid is not required, any reagent/fluid taught throughout the reference would read on the limitation); 
a pressure source (e.g., pumping mechanisms 40, 42, C6/L53-54); 
at least two parallel vertically oriented microfluidic channels (e.g., microchannels 236C); 
at least one sample hopper (e.g., inlet ports 236A) per microfluidic channel comprising a top portion of the microfluidic channel (see Fig. 39 for example); 
a single fluid output port (e.g., outlet ports 236B) disposed at the bottom of each microfluidic channel (see Fig. 39 for example); 
a flow region (e.g., reaction or assay area 236C); and, 
a magnetic field analyte capture generator (i.e., “a plurality of magnets 182 are utilized in order to attract small magnetic particles 184 in reaction wells 186” C14/L25-27) disposed on a side of the flow region (see Fig. 29 showing a plurality of magnets on a lower side of the flow region); 
wherein; 
the single outlet port at the bottom of each parallel microfluidic channel are spaced at standard well plate reservoir separation dimensions (see C16/L66-C17/L13 for example) and the pressure from the pressure source comprises a positive pressure (the pressure would be applied to the fluid throughout the microfluidic channel, see C16/L52-C17/L22+).
Regarding claims 1 & 8, Pfost et al. do not explicitly teach at least one buffer fluid input port in fluid communication with the sample hopper disposed on a side of the microfluidic channel; comprising two side buffer fluid inputs, on opposite sides of the flow region on each microfluidic channel configured to sheath the sample flow on two sides.

See Ward et al. supra.
The claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," and therefore the claim is unpatentable under 35 U.S.C. 103(a).  Ex Parte Smith, 83  USPQ.2d  1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).  Further, the claim is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known 
Regarding claim 1, Pfost et al. meet all the structural limitations recited by the instant invention.  Applicants’ preamble recites “parallel microfluidic blood separation device”.  However, there is nothing in the body of the claim which relates to parallel blood separation.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).

Regarding claims 2-3, modified Pfost et al. teach:
2. The device of claim 1 comprising at least 8 parallel microfluidic channels in the device arranged linearly (see Fig. 39 for example) and with each single fluid output port per channel spaced at standard well plate reservoir separation dimensions (see Fig. 24B & C16/L66-C17/L13 for example).  
3. The device of claim 2 comprising at least one of 16 or 24 parallel microfluidic channels in the device arranged linearly (see Fig. 40 for example) and with each single fluid output port per channel spaced at standard well plate reservoir separation dimensions (see Fig. 24B & C16/L66-C17/L13 for example).  

Regarding limitations recited in claims 5 & 6, which are directed to method of making the device (e.g., “a first part injection molded with the sample hopper, buffer fluid input ports, fluid output ports, sample hoppers, and flow regions, and a second part a cover piece adhered to the injection molded first part to complete the device”; “at least one flexible gasket material is sealed to at least one of the ports by injection molding”) it is noted that said limitations are given little patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.), see MPEP 2113 and 2114.  Therefore, since the device as recited in claim 5 is the same as the device disclosed by modified Pfost et al., as set forth above, the claim is unpatentable.  In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

Regarding claims 6, 7 & 9-11, modified Pfost et al. teach:
6. The device of claim 5 wherein at least one flexible gasket material (e.g., sealing member or gasket 168, injection gasket 226A, well gasket 227A) is sealed to at least one of the ports (see C14/L8-9, C15/L33-46 for example).  
7. The device of claim 6 wherein the flexible gasket (168) is on the fluid output port, at the bottom of each microfluidic channel, and the gasket is a seal to a well plate reservoir (see C14/L4-11 & Fig. 27 teaching the gasket 168 to seal to the well plate).  
9. The device of claim 1, further comprising a spin elution collection device (e.g., well plate), interfaced to each microfluidic channel's output port (see Figs. 27, 33-36 for example).  
10. The device of claim 1 comprising a collection device comprising a well plate (166, 228) comprising a row of well plate reservoirs (see Fig. 24B for example), and the separation device output ports are sealed from each microfluidic channel to each well plate reservoir of the row of well plate reservoirs (see C15/L33-46 for example).  
11. The device of claim 10 comprising a holding fixture (239) and at least two separation devices stacked together in the holding fixture with the output ports of the separation devices sealed to at least two rows of well plate reservoirs (see Fig. 40 & C16/L66-C17/L7).  

Response to Arguments
Applicant's arguments filed 04/13/2021 have been fully considered but they are not persuasive.

In response to the Applicant’s argument to claim 1, Ward et al. teach, among other things, at least two parallel vertically oriented microfluidic channels (see i.e., “the concentrator can comprise multiple channels in parallel to increase throughput.” ¶ 0147; see also Fig. 4A showing at least two parallel channels downstream of the sensing zone 404); at least one sample hopper (e.g., fluidic duct 403, ¶ 0202; see also a manifold and tubing connected to input port, ¶ 0402 and sample syringe ¶ 0465) per microfluidic channel comprising a top portion of the microfluidic channel (see Fig. 4A & ¶ 0202+); a single fluid output port disposed at the bottom of each microfluidic channel (see i.e., a sort 409 output port); a flow region (i.e., capture tube 407 region) between the buffer fluid input port and the single output port (see Fig. 4A for example); and, a magnetic field analyte capture generator (e.g., switch 413) disposed on a side of the flow region (see Fig. 4A for example); wherein; the single outlet port at the bottom of each parallel microfluidic channel are spaced at standard well plate reservoir separation dimensions (see i.e., “The ejected drops [...] can be dispensed to a location, e.g., a slide or a multi-well plate.” ¶ 0210 & Fig. 4A) and the pressure from the pressure source comprises a positive pressure between the buffer fluid input and the single fluid output (see e.g., air pressure flushing inlet 405.1 positioned between the buffer fluid input and the single fluid output in Fig. 4E & ¶ 0202).
Applicant is thanked for their thoughtful amendments to the claims.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798